DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because FIG. 5-2 is the same as FIG. 5-1. The Specification at [0047] discloses that FIG. 5-2 shows the energy absorber 40 may be attached to the top side of the covered object 50 facing the cover 30, with a gap 39 between the energy absorber 40 and the cover 30, however, FIG. 5-2 does not show this.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-20 objected to because of the following informalities:  
In reference to claim 1, it is suggested to (1) in line 2, after “matrix” and before “defining” insert “of cells”; (2) in each of lines 3 and 4, after “cell” and before “comprising”, insert “of the matrix of cells” and (3) in line 7, amend “the cells are” to “the matrix of cells is”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claims 2, 8, 17 and 20, in line 1, amend “An energy absorber” to “The energy absorber” and in line 1, after “micro-element” and before “has” insert “of the respective plurality of generally elongate micro-elements”. Appropriate correction is required.
In reference to claims 3, 6 and 10, in line 1, amend “An energy absorber” to “The energy absorber”. Appropriate correction is required.
In reference to claims 4 and 18, it is suggested to (1) in line 1, amend “An energy absorber” to “The energy absorber”; (2) in line 2, after “micro-element” and before “varies” insert “of the respective plurality of generally elongate micro-elements”; and (3) in line 3, before “micro-element” insert “respective”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claims 5 and 19, it is suggested to (1) in line 1, amend “An energy absorber” to “The energy absorber”; (2) in line 1, amend “each cell micro-structure” to “the respective cell micro-structure”; (3) in line 3, after “micro-element” and before “therein” insert “of the respective plurality of generally elongate micro-elements”; (4) in line 4, after “member” and before “each” insert “,”; (5) in line 4, after “each” and before “having” insert “pillar member”; (6) in line 7, , after “wherein” and before “each” insert “the”; (7) in line 8, after “truss member” and before “each” insert “,” and (8) in line 8, after “each” and before “having” insert “truss member”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 7, it is suggested to (1) in line 1, amend “An energy absorber” to “The energy absorber”; (2)  in line 1, before “each truss” insert “the”; (3) in line 2 after “one” and before “connection” delete “respective”; in line 2, after “locus” and before “being” insert “of the at least one connection locus”; (4) in line 3 after “a” and before “one” delete “a respective” and (5) in line 4, before “each truss member” insert “the”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 9, it is suggested to (1) in line 1, amend “An energy absorber” to “The energy absorber”; (2) in line 1, after “cell” and before “,”, insert “of the matrix of cells”; (3) in lines 2-3 amend “the plurality of micro-elements: to “the respective plurality of generally elongate micro-elements” and (4) in line 2, amend “the cell” to “a cell”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 11, it is suggested to (1) in line 2, after “cells” and before “each”, insert “,”; (2) in line 2 after “each” and before “having”, insert “cell of the first matrix of cells” and (3) in line 7, after “matrix” and before “defining”, insert “of cells”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 12, in line 1, amend “A tuned” to “The tuned” and in line 1, after “micro-element” and before “has” insert “of the respective plurality of generally elongate, generally solid micro-elements”. Appropriate correction is required.
In reference to claim 13, it is suggested to (1) in line 1, amend “A tuned” to “The tuned”; (2) in line 1, amend “each cell micro-structure” to “the respective cell micro-structure”; (3) in line 3, after “micro-element” and before “therein” insert “of the respective plurality of generally elongate, generally solid micro-elements”; (4) in line 4, after “member” and before “each” insert “,”; (5) in line 4, after “each” and before “having” insert “pillar member”; (6) in line 7, , after “wherein” and before “each” insert “the”; (7) in line 8, after “truss member” and before “each” insert “,” and (8) in line 8, after “each” and before “having” insert “truss member”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 14, in line 1 amend “A tuned” to “The tuned”. Appropriate correction is required.
In reference to claim 15, it is suggested to (1) in line 1, amend “A tuned” to “The tuned”; (2) in line 1, before “each truss” insert “the”; (3) in line 2 after “one” and before “connection” delete “respective”; in line 2, after “locus” and before “being” insert “of the at least one connection locus”; (4) in line 3 after “a” and before “one” delete “a respective” and (5) in line 4, before “each truss member” insert “the”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 16, it is suggested to (1) in line 2, after “cells” and before “each”, insert “,”; (2) in line 2 after “each” and before “having” in line 3, insert “cell of the first matrix of cells” and (3) in line 10, after “matrix” and before “defining”, insert “of cells”, in order to ensure consistency in the claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 1, 11 and 16, the limitation the cells “are configured such that” is recited in each of the claims, it is unclear what is meant by “configured” or how the cells must be modified to be considered “configured” such that the impulse of an object with the cover with the energy absorber sandwiched between the cover and the covered object, causes a deceleration vs time response in the object being with a generally linear rise in deceleration from an initial deceleration at a beginning of the impulse event to a peak deceleration within 5 ms after the beginning of the impulse event, followed by a generally nonlinear decrease in the declaration over a period of not greater than 15 ms to a final target deceleration of not greater than 10% of the peak deceleration. It is suggested to amend “are configured such that impulse” to “when subject to an”.
Regarding dependent claims 2-10, 12-15 and 17-20, these claims do not remedy the deficiencies of parent claims 1, 11 and 16 noted above, and are rejected for the same rationale.
In reference to claims 2, 12 and 17, the limitation “a micro-element configuration” is recited in line 2, while “the micro-element configurations” is recited in lines 3-4. The inconsistent use of singular and plural nouns results in a lack of antecedent basis in the claim language (i.e., it is unclear if the micro-element configurations is meant to refer back to the singular micro-element configuration or introduces a new set of micro-element configurations). It is suggested to amend “a respective micro-element configuration comprising a respective length, overall thickness, shape, material composition, density and porosity of the respective micro-lament, wherein the micro-element configurations vary” to “a collection of properties including a length, overall thickness, shape, material composition, density and porosity defines a respective micro-element configuration of the each micro-element, wherein the respective micro-element configuration varies”, in order to ensure proper antecedent basis and clarity in the claim language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2009/0025995) (Wang).
In reference to claim 1, Wang teaches an energy-absorbing hood assembly having a sandwich structure ([0005]) (corresponding to an energy absorber). The hood assembly is sufficiently sized and shaped to provide a closure panel suitable for covering and protecting an engine compartment ([0027]) (corresponding to a cover and a covered object). The hood assembly is attached to an outer hood panel (i.e., cover), wherein the hood assembly includes a rippled core layer ([0028]); given that the core layer is between the outer hood panel and the engine compartment, it is clear the core layer is interposition or sandwiched between the outer hood panel and the engine compartment (corresponding to an energy absorber for interposition between a cover and a covered object; the energy absorber sandwiched between the cover and the covered object).
The core layer consists of a middle panel having substantially opposing first and second surfaces that define a corrugated profile having a plurality of first and second bonded surfaces ([0011]). The first and second pluralities of bonding surfaces are each attached, secured, or mounted to a respective interface surface to thereby define a plurality of channels oriented laterally with respect to the vehicle ([0011]) (corresponding to a generally planar matrix of cells, the matrix defining in-plane and out-of-plane directions). The corrugated profile defines a first height and first wavelength along a first region of the hood assembly; the corrugated profile also defines a second height and second wavelength along a second region of the hood assembly that is different from the first region ([0011]; FIGS. 4A-4G) (corresponding to each cell comprising a respective plurality of generally elongated micro-elements interconnected to form a respective cell micro-structure). The first and second heights and first and second wavelength are each configured to provide different predetermined levels of absorption and attenuation of kinetic energy imparted to the hood assembly by objects upon impact therebetween ([0011]) (corresponding to each cell having a respective energy absorption capacity wherein an energy absorption capacity of the energy absorber varies across at least one of the in-plane and out-of-plane directions).
Wang further teaches an acceleration-time curve 42 of the hood assembly including the core layer in FIG. 3, it is shown 42 has a rapid initial ascension, peaking at over 160 g in less than 2 ms, i.e., point 44, and rapid subsequent descent, reaching an equilibrium of 30-50 g in approximately 8 ms, i.e., at point 46 ([0043]) (corresponding to the cells are configured such that impulse of an object with the cover with the energy absorber sandwich between the cover and the covered object, thereby defining an impulse event causes a deceleration vs. time response in the object, beginning with a generally linear rise in the deceleration from an initial deceleration of the impulse event, followed by a generally nonlinear decrease in the deceleration within 5 ms after the beginning of the impulse event, followed by a generally nonlinear decrease in the deceleration over a period of not greater than 15 ms to a final target deceleration of not greater than 10% of the peak deceleration).  
In reference to claims 5 and 6, Wang teaches the limitations of claim 1, as discussed above. Wang further teaches in FIG. 4C, provided below, the core layer 328 consists of a middle panel 330 including a plurality of channels 332 some of which are formed from two pillar members having a base end and a free end, the base end being attached to a generally planar outer skin 20 and a cross-member connects the two pillar members at the base end ([0052]) (corresponding to each micro-structure is disposed in one of: a first arrangement wherein each micro-element therein comprises a generally elongated pillar member each having a respective base end and free end, and further comprising a generally planar substrate having opposed first and second generally planar surfaces, wherein the base end of each pillar member is contiguous with the first generally planar surface of the substrate; the first arrangement further comprises at least 
    PNG
    media_image1.png
    556
    1168
    media_image1.png
    Greyscale
one cross-member connected with at least two pillar respective members).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hector, JR. et al. (US 2017/0188650) (Hector) in view of Fujimoto (US 2010/0019540).
In reference to claim 1, Hector teaches a cover covering a covered object including an inner surface of the cover facing the object and spaced from the object, and an outer surface of the cover opposite the inner surface ([0003]) (corresponding to a cover and a covered object). A local energy absorber is operatively attached to the inner surface of the cover and is sandwiched between the cover and covered object ([0003]; FIG. 1A) (corresponding to an energy absorber for interposition between a cover and a covered object).
Hector further teaches the local energy absorber is configured to absorb energy delivered by an impact load to the outer surface of the hood, such as from an impacting object ([0035]) (corresponding to the cells are configured such that impulse of an object with the cover with the energy absorber sandwiched between the cover and the covered object, thereby defining an impulse event). The local energy absorber comprises an energy absorbing core layer including a matrix of open cells defining hollow tubes having a first open end and a seconded open end ([0052]; FIG. 10; FIG. 15) (corresponding to a generally planar matrix of cells, the matrix defining in-plane and out-of-plane directions). The cells or lattice material forming the energy absorbing core layer includes generally elongated sides interconnected to form the matrix of cells or lattice structure ([0052]; FIG. 10; [0057]; FIG. 15) (corresponding to each cell comprising a respective plurality of generally elongated micro-elements interconnected to form a respective micro-structure).
Hector further teaches the energy absorbing core layer includes a first core portion having a first crush strength and a second core portion having a second crush strength at least 10 percent greater than the first crush strength ([0056]) (corresponding to each cell having a respective energy absorption capacity wherein an energy absorption capacity of the energy absorber varies across at least one of the in-plane and out-of-plane directions).
Hector does not explicitly teach the energy absorbing core layer is configured such that an impulse event causes a deceleration vs. time response in the object, beginning with a generally linear rise in the deceleration from an initial deceleration at a beginning of the impulse event to a peak deceleration within 5 ms after the beginning of the impulse event, followed by a generally nonlinear decrease in the deceleration over a period of not greater than 15 ms to a final target deceleration of not greater than 10% of the peak deceleration, as presently claimed. However, Hector teaches the cover is a vehicle hood and the local energy absorber is mean to minimize or reduce the value of Equation (1) for a particular impact scenario, where                        
                            
                                
                                     
                                    
                                        
                                            (
                                            
                                                
                                                    t
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            
                                                
                                                    t
                                                
                                                
                                                    1
                                                
                                            
                                            )
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    1
                                                                
                                                                
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            2
                                                                        
                                                                    
                                                                    -
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            1
                                                                        
                                                                    
                                                                
                                                            
                                                            
                                                                
                                                                    ∫
                                                                    
                                                                        
                                                                            
                                                                                t
                                                                            
                                                                            
                                                                                1
                                                                            
                                                                        
                                                                    
                                                                    
                                                                        
                                                                            
                                                                                t
                                                                            
                                                                            
                                                                                2
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    a
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                    
                                                                    d
                                                                    t
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    2.5
                                                
                                            
                                        
                                    
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                    is Equation (1) ([0030]; [0037]-[0039]) .
Fujimoto teaches a vehicle panel structure having a reduced HIC value (Abstract). The HIC is defined by the equation HIC=[1/(t2−t1)∫t1.t2 adt] 2.5(t2−t1) ([0013]).  Fujimoto further teaches as the condition to be satisfied in respect of the hood, an HIC value of no more than 1000 is respectively laid down for impact-resistance in respect of adults' heads and children's heads ([0015]). FIG. 50, provided below, is a diagram showing a head acceleration waveform for suppressing the HIC value to no more than 1000 ([0175]). FIG. 50 shows when the HIC value is no more than 1000, a generally linear rise in the deceleration from an initial deceleration at a beginning of the impulse event to a peak deceleration within 5 ms after the beginning of the impulse event, followed by a generally nonlinear decrease in the declaration over a period of not greater than 15 ms to a final target deceleration of not greater than 10% of the peak deceleration (corresponding to an impulse event causes a deceleration vs. time response in the object, beginning with a generally linear rise in the deceleration from an initial deceleration at a beginning of the impulse event to a peak deceleration within 5 ms after the beginning of the impulse event, followed by a generally nonlinear decrease in the deceleration over a period of not greater than 15 ms to a final target deceleration of not greater than 10% of the peak deceleration).
In light of the motivation of Fujimoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the energy absorbing core layer of Hector to have a HIC value of no more than 1000, in order to provide the cover that satisfies what is required for impact resistance, and thereby arriving at the presently 
    PNG
    media_image2.png
    644
    597
    media_image2.png
    Greyscale
claimed invention.
In reference to claims 5 and 7, Hector in view of Fujimoto teaches the limitations of claim 1, as discussed above. Hector further teaches the energy absorbing core layer includes a lattice material layer ([0057]; FIG. 15); FIG. 15, provided below, shows the lattice material layer includes connected generally elongated truss members each truss member having first and second ends  (corresponding to each cell micro-structure is disposed in one of: a second arrangement comprising a 3D lattice wherein each micro-element therein comprises a generally elongated truss member each having a respective first end and second end, wherein each respective truss member is directly connected to at least one other respective truss member; in the second arrangement, each truss member therein has at least one respective connection locus, each connection locus being located at a respective one of the first end, the second end, and a point between the first and second ends, each truss member therein being connected at each of its respective at least one connection locus to at least one other respective truss member).

    PNG
    media_image3.png
    461
    1075
    media_image3.png
    Greyscale
In reference to claim 9, Hector in view of Fujimoto teaches the limitations of claim 1, as discussed above.
Hector in view of Fujimoto discloses the claimed invention except for the cell walls or truss members (i.e., micro-elements) have a volume comprising 20-60% of the cell volume. It would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention for the micro-elements have a volume comprising 20-60% of the cell volume, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hector in view of Fujimoto as applied to claim 1 above, and further in view of Renegar (US 2021/0163073).
In reference to claim 8, Hector in view of Fujimoto teaches the limitations of claim 1, as discussed above.
	Hector in view of Fujimoto does not explicitly teach the cell walls or truss members (i.e., micro-element) have a porosity between 0% and 40% by volume, as presently claimed. However, Hector teaches the cell walls and truss members are solid in each of FIGS. 12 and 15 (corresponding to each micro-element is generally solid).
	Renegar teaches a safety system arranged to improve the performance of an automobile in frontal, rear, and side crashes ([0002]). Renegar further teaches the forward crash pad region and the aft crash pad region are constructed of a very low-density cellular material such as metallic foam or honey-comb material ([0102]). The cellular material has a porosity substantially greater than zero (i.e., porosity > 0%), which has a combination of high strength and low density ([0113]) (corresponding to a porosity between 0% and 40% by volume).
	In light of the motivation of Renegar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the porosity of the cell walls or truss members be substantially greater than zero, in order to provide the cell walls and truss members with a combination of high strength and low density, and thereby arriving at the presently claimed invention.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, with claim 8 further taken in view of Renegar.
In reference to claim 8, Wang teaches the limitations of claim 1, as discussed above.
	Wang does not explicitly teach the corrugated profiles have a porosity between 0% and 40% by volume, as presently claimed. However, Wang does teach the corrugated profiles are solid (FIGS. 4A-4G) (corresponding to each micro-element is generally solid).
Renegar teaches a safety system arranged to improve the performance of an automobile in frontal, rear, and side crashes ([0002]). Renegar further teaches the forward crash pad region and the aft crash pad region are constructed of a very low-density cellular material such as metallic foam or honey-comb material ([0102]). The cellular material has a porosity substantially greater than zero (i.e., porosity > 0%), which has a combination of high strength and low density ([0113]) (corresponding to a porosity between 0% and 40% by volume).
	In light of the motivation of Renegar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the porosity of the cell walls or truss members be substantially greater than zero, in order to provide corrugated profiles with a combination of high strength and low density, and thereby arriving at the presently claimed invention.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In reference to claim 9, Wang teaches the limitations of claim 1, as discussed above. 
Wang discloses the claimed invention except for the corrugated profiles (i.e., micro-elements) have a volume comprising 20-60% of the cell volume. It would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention for the micro-elements have a volume comprising 20-60% of the cell volume, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hector in view of Fujimoto as applied to claim 1 above, and further in view of Tenhouten et al. (US 2020/0114573) (Tenhouten).
In reference to claim 10, Hector in view of Fujimoto teaches the limitations of claim 1, as discussed above. Hector further teaches the covered object is a underhood object of a vehicle ([0030]). FIG. 3 shows the covered object 14’ has a generally planar face (Hector, FIG. 3) (corresponding to the covered object has a generally planar face).
	Hector in view of Fujimoto does not explicitly teach at least one of a hardness, stiffness, elastoplasticity and surface geometry of the covered object varies across the face of the covered object, as presently claimed.
	Tenhouten teaches a panel and other components used in transport structures ([0001]). The panel is used as any area of a transport structure where paneling is needed ([0117]). The panel includes an additively manufactured (AM) honeycomb core having a matrix of cells ([0117]). The stiffness of the AM core is optimized to vary across the AM core in one or more directions for supporting expected load conditions (Abstract; [0160]) (corresponding to at least one of a stiffness of the covered object varies across the face of the covered object).
	In light of the motivation of Tenhouten, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to modify the covered object of Hector in view of Fujimoto to be formed of the panel structure of Tenhouten, in order to provide an underhood object in the vehicle being able to support expected load conditions, and thereby arriving at the presently claimed invention.

Claims 10-11, 13-14, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tenhouten, with claim 20 further taken in view of Renegar.
In reference to claim 10, Wang teaches the limitations of claim 1, as discussed above. 
	Wang does not explicitly teach at least one of a hardness, stiffness, elastoplasticity and surface geometry of the engine compartment (i.e., covered object) varies across the face of the engine compartment, as presently claimed. However, Wang teaches the engine compartment 12 is generally planar in FIG. 1 (corresponding to the covered object has a generally planar face). 
Tenhouten teaches a panel and other components used in transport structures ([0001]). The panel is used as any area of a transport structure where paneling is needed ([0117]). The panel includes an additively manufactured (AM) honeycomb core having a matrix of cells ([0117]). The stiffness of the AM core is optimized to vary across the AM core in one or more directions for supporting expected load conditions (Abstract; [0160]) (corresponding to at least one of a stiffness of the covered object varies across the face of the covered object).
	In light of the motivation of Tenhouten, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to modify the engine compartment of Wang to be formed of the panel structure of Tenhouten, in order to provide an engine compartment in the vehicle being able to support expected load conditions, and thereby arriving at the presently claimed invention.
In reference to claims 11 and 16, Wang teaches an energy-absorbing hood assembly having a sandwich structure ([0005]) (corresponding to an energy absorber). The hood assembly is sufficiently sized and shaped to provide a closure panel suitable for covering and protecting an engine compartment ([0027]) (corresponding to a cover and a covered object). The hood assembly is attached to an outer hood panel (i.e., cover), wherein the hood assembly includes a rippled core layer ([0028]); given that the core layer is between the outer hood panel and the engine compartment, it is clear the core layer is interposition or sandwiched between the outer hood panel and the engine compartment (corresponding to an energy absorber for interposition between a cover and a covered object; the energy absorber sandwiched between the cover and the covered object).
The core layer consists of a middle panel having substantially opposing first and second surfaces that define a corrugated profile having a plurality of first and second bonded surfaces ([0011]). The first and second pluralities of bonding surfaces are each attached, secured, or mounted to a respective interface surface to thereby define a plurality of channels oriented laterally with respect to the vehicle ([0011]) (corresponding to a generally planar matrix of cells, the matrix defining in-plane and out-of-plane directions). The corrugated profile defines a first height and first wavelength along a first region of the hood assembly; the corrugated profile also defines a second height and second wavelength along a second region of the hood assembly that is different from the first region ([0011]; FIGS. 4A-4G) (corresponding to a tuned energy absorber; each cell comprising a respective plurality of generally elongated micro-elements interconnected to form a respective cell micro-structure). The first and second heights and first and second wavelength are each configured to provide different predetermined levels of absorption and attenuation of kinetic energy imparted to the hood assembly by objects upon impact therebetween ([0011]) (corresponding to each cell having a respective energy absorption capacity wherein an energy absorption capacity of the energy absorber varies across at least one of the in-plane and out-of-plane directions).
Wang further teaches an acceleration-time curve 42 of the hood assembly including the core layer in FIG. 3; it is shown 42 has a rapid initial ascension, peaking at over 160 g in less than 2 ms, i.e., point 44, and rapid subsequent descent, reaching an equilibrium of 30-50 g in approximately 8 ms, i.e., at point 46 ([0043]) (corresponding to the cells are configured such that impulse of an object with the cover with the energy absorber sandwich between the cover and the covered object, thereby defining an impulse event causes a deceleration vs. time response in the object, beginning with a generally linear rise in the deceleration from an initial deceleration of the impulse event, followed by a generally nonlinear decrease in the deceleration within 5 ms after the beginning of the impulse event, followed by a generally nonlinear decrease in the deceleration over a period of not greater than 15 ms to a final target deceleration of not greater than 10% of the peak deceleration).  
Wang does not explicitly teach the engine compartment (i.e., covered object) has a generally planar face defining a first matrix of cells each having a respective hardness, stiffness, elastoplasticity and surface geometry wherein at least one of the hardness, stiffness, elastoplasticity and surface geometry varies across the generally planar surface, as presently claimed. 
Tenhouten teaches a panel and other components used in transport structures ([0001]). The panel is used as any area of a transport structure where paneling is needed ([0117]). The panel includes an additively manufactured (AM) honeycomb core having a matrix of cells ([0117]) (corresponding to a generally planar face defining a first matrix of cells each having a respective hardness, stiffness, elastoplasticity and surface geometry). The stiffness of the AM core is optimized to vary across the AM core in one or more directions for supporting expected load conditions (Abstract; [0160]) (corresponding to at least one of a stiffness varies across the generally planar face).
In light of the motivation of Tenhouten, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to modify the engine compartment of Wang to be formed of the panel structure of Tenhouten, in order to provide an engine compartment in the vehicle being able to support expected load conditions, and thereby arriving at the presently claimed invention.
In reference to claims 13-14 and 19, Wang in view of Tenhouten teaches the limitations of claims 11 and 16, as discussed above. Wang further teaches in FIG. 4C, provided above, the core layer 328 consists of a middle panel 330 including a plurality of channels 332 some of which are formed from two pillar members having a base end and a free end, the base end being attached to a generally planar outer skin 20 and a cross-member connects the two pillar members at the base end ([0052]) (corresponding to each micro-structure is disposed in one of: a first arrangement wherein each micro-element therein comprises a generally elongated pillar member each having a respective base end and free end, and further comprising a generally planar substrate having opposed first and second generally planar surfaces, wherein the base end of each pillar member is contiguous with the first generally planar surface of the substrate; the first arrangement further comprises at least one cross-member connected with at least two pillar respective members).
In reference to claim 20, Wang in view of Tenhouten teaches the limitations of claim 16, as discussed above.
	Wang in view of Tenhouten does not explicitly teach the corrugated profiles have a porosity between 0% and 40% by volume, as presently claimed. However, Wang does teach the corrugated profiles are solid (FIGS. 4A-4G) (corresponding to each micro-element is generally solid).
Renegar teaches a safety system arranged to improve the performance of an automobile in frontal, rear, and side crashes ([0002]). Renegar further teaches the forward crash pad region and the aft crash pad region are constructed of a very low-density cellular material such as metallic foam or honey-comb material ([0102]). The cellular material has a porosity substantially greater than zero (i.e., porosity > 0%), which has a combination of high strength and low density ([0113]) (corresponding to a porosity between 0% and 40% by volume).
	In light of the motivation of Renegar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the porosity of the corrugated profiles be substantially greater than zero, in order to provide the cell walls and truss members with a combination of high strength and low density, and thereby arriving at the presently claimed invention.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 11, 13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hector in view of Tenhouten and Fujimoto, with claim 20 taken in further view of Renegar.
In reference to claims 11 and 16, Hector teaches a cover covering a covered object including an inner surface of the cover facing the object and spaced from the object, and an outer surface of the cover opposite the inner surface ([0003]) (corresponding to a cover and a covered object). The covered object is a underhood object of a vehicle and has a generally planar face ([0030]; FIG. 1A) (corresponding to a covered object having a generally planar face). A local energy absorber is operatively attached to the inner surface of the cover and is sandwiched between the cover and covered object ([0003]; FIG. 1A) (corresponding to an energy absorber for interposition between a cover and a covered object; a cover object; a cover spaced apart from and covering the generally planar surface of the covered object; and an energy absorber interposed between the cover and the covered object).
Hector further teaches the local energy absorber is configured to absorb energy delivered by an impact load to the outer surface of the hood, such as from an impacting object ([0035]). The local energy absorber comprises an energy absorbing core layer including a matrix of open cells defining hollow tubes having a first open end and a seconded open end ([0052]; FIG. 10; FIG. 15) (corresponding to a generally planar second matrix of cells, the matrix defining in-plane and out-of-plane directions; the energy absorber comprising a generally planar second matrix of cells). The cells or lattice material forming the energy absorbing core layer includes generally elongated sides interconnected to form the matrix of cells or lattice structure ([0052]; FIG. 10; [0057]; FIG. 15) (corresponding to each cell of the second matrix of cells comprising a respective plurality of generally elongated micro-elements interconnected to form a respective micro-structure). Hector further teaches the energy absorbing core later including a matric of cells or lattice material layer have solid cell walls or solid truss members (FIG. 10; FIG. 15) (corresponding to generally solid micro-elements).
Hector further teaches the energy absorbing core layer includes a first core portion having a first crush strength and a second core portion having a second crush strength at least 10 percent greater than the first crush strength ([0056]) (corresponding to each cell having a respective energy absorption capacity wherein an energy absorption capacity of the energy absorber varies across at least one of the in-plane and out-of-plane directions). Hector further teaches the local energy absorber is configured to absorb energy delivered by an impact load to the outer surface of the hood, such as from an impacting object ([0035]) (corresponding to the generally planar second matrix of cells is configured such that impulse of an object with the cover with the energy absorber sandwiched between the cover and the covered object, thereby defining an impulse event). 
Hector does not explicitly teach (1) the covered object having a generally planar face defining a first matrix of cells each having a respective hardness, stiffness, elastoplasticity and surface geometry wherein at least one of the hardness, stiffness, elastoplasticity and surface geometry varies across the generally planar face or (2) the energy absorbing core layer is configured such that an impulse event causes a deceleration vs. time response in the object, beginning with a generally linear rise in the deceleration from an initial deceleration at a beginning of the impulse event to a peak deceleration within 5 ms after the beginning of the impulse event, followed by a generally nonlinear decrease in the deceleration over a period of not greater than 15 ms to a final target deceleration of not greater than 10% of the peak deceleration, as presently claimed. 
With respect to (1), Tenhouten teaches a panel and other components used in transport structures ([0001]). The panel is used as any area of a transport structure where paneling is needed ([0117]). The panel includes an additively manufactured (AM) honeycomb core having a matrix of cells ([0117]) (corresponding to a generally planar face defining a first matrix of cells each having a respective hardness, stiffness, elastoplasticity and surface geometry). The stiffness of the AM core is optimized to vary across the AM core in one or more directions for supporting expected load conditions (Abstract; [0160]) (corresponding to at least one of a stiffness varies across the generally planar face).
In light of the motivation of Tenhouten, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to modify the covered object of Hector to be formed of the panel structure of Tenhouten, in order to provide an underhood object in the vehicle being able to support expected load conditions, and thereby arriving at the presently claimed invention.
With respect to (2), Hector teaches the cover is a vehicle hood and the local energy absorber is mean to minimize or reduce the value of Equation (1) for a particular impact scenario, where                        
                            
                                
                                     
                                    
                                        
                                            (
                                            
                                                
                                                    t
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            
                                                
                                                    t
                                                
                                                
                                                    1
                                                
                                            
                                            )
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    1
                                                                
                                                                
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            2
                                                                        
                                                                    
                                                                    -
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            1
                                                                        
                                                                    
                                                                
                                                            
                                                            
                                                                
                                                                    ∫
                                                                    
                                                                        
                                                                            
                                                                                t
                                                                            
                                                                            
                                                                                1
                                                                            
                                                                        
                                                                    
                                                                    
                                                                        
                                                                            
                                                                                t
                                                                            
                                                                            
                                                                                2
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    a
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                    
                                                                    d
                                                                    t
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    2.5
                                                
                                            
                                        
                                    
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                    is Equation (1) ([0030]; [0037]-[0039]).
Fujimoto teaches a vehicle panel structure having a reduced HIC value (Abstract). The HIC is defined by the equation HIC=[1/(t2−t1)∫t1.t2 adt] 2.5(t2−t1) ([0013]).  Fujimoto further teaches as the condition to be satisfied in respect of the hood, an HIC value of no more than 1000 is respectively laid down for impact-resistance in respect of adults' heads and children's heads ([0015]). FIG. 50, provided above, is a diagram showing a head acceleration waveform for suppressing the HIC value to no more than 1000 ([0175]). FIG. 50 shows when the HIC value is no more than 1000, a generally linear rise in the deceleration from an initial deceleration at a beginning of the impulse event to a peak deceleration within 5 ms after the beginning of the impulse event, followed by a generally nonlinear decrease in the declaration over a period of not greater than 15 ms to a final target deceleration of not greater than 10% of the peak deceleration (corresponding to an impulse event causes a deceleration vs. time response in the object, beginning with a generally linear rise in the deceleration from an initial deceleration at a beginning of the impulse event to a peak deceleration within 5 ms after the beginning of the impulse event, followed by a generally nonlinear decrease in the deceleration over a period of not greater than 15 ms to a final target deceleration of not greater than 10% of the peak deceleration).
In light of the motivation of Fujimoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the energy absorbing core layer of Hector in view of Tenhouten to have a HIC value of no more than 1000, in order to provide the cover that satisfies what is required for impact resistance, and thereby arriving at the presently claimed invention
In reference to claims 13, 15 and 19, Hector in view of Tenhouten and Fujimoto teaches the limitations of claim 11 and 16, as discussed above. Hector further teaches the energy absorbing core layer includes a lattice material layer ([0057]; FIG. 15)); FIG. 15, provided above, shows the lattice material layer includes connected generally elongated truss members each truss member having first and second ends (corresponding to each cell micro-structure is disposed in one of: a second arrangement comprising a 3D lattice wherein each micro-element therein comprises a generally elongated truss member each having a respective first end and second end, wherein each respective truss member is directly connected to at least one other respective truss member; in the second arrangement, each truss member therein has at least one respective connection locus, each connection locus being located at a respective one of the first end, the second end, and a point between the first and second ends, each truss member therein being connected at each of its respective at least one connection locus to at least one other respective truss member).
In reference to claim 20, Hector in view of Tenhouten and Fujimoto teaches the limitations of claim 16, as discussed above.
	Hector in view of Tenhouten and Fujimoto does not explicitly teach the cell walls or truss members (i.e., micro-element) have a porosity between 0% and 40% by volume, as presently claimed. However, Hector teaches the cell walls and truss members are solid in each of FIGS. 12 and 15 (corresponding to each micro-element is generally solid).
	Renegar teaches a safety system arranged to improve the performance of an automobile in frontal, rear, and side crashes ([0002]). Renegar further teaches the forward crash pad region and the aft crash pad region are constructed of a very low-density cellular material such as metallic foam or honey-comb material ([0102]). The cellular material has a porosity substantially greater than zero (i.e., porosity > 0%), which has a combination of high strength and low density ([0113]) (corresponding to a porosity between 0% and 40% by volume).
	In light of the motivation of Renegar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the porosity of the cell walls or truss members of Hector in view of Tenhouten and Fujimoto be substantially greater than zero, in order to provide the cell walls and truss members with a combination of high strength and low density, and thereby arriving at the presently claimed invention.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Allowable Subject Matter
Claims 2, 12 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claims 2, 12 and 17 are allowable over the “closest” prior art Wang, Hector, Tenhouten and Renegar. 
	While Wang, Hector and Renegar each teach an energy absorbing core layer having a plurality of open cells, wherein each of the cells includes walls or truss members having a respective length, overall thickness, shape, material composition, density and porosity, neither Wang, Hector nor Renegar teach or suggest that each wall or truss member having the above listed properties, varies each of the properties (i.e., length, thickness, shape, material composition, density and porosity) across at least one of the in-plane and out-of-plane directions.
Similarly, Fujimoto and Tenhouten do not teach or suggest varying each property, listed above, of each wall or truss member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784